                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

KEVIN M. WOOD,

       Plaintiff,

v.                                                                   No. 18-cv-0575 SMV

NANCY A. BERRYHILL,
Acting Commissioner of Social Security Administration,

       Defendant.


                                      JUDGMENT

       Having denied Plaintiff’s Motion to Reverse and Remand to Agency for Rehearing

[Doc. 14], by a Memorandum Opinion and Order entered concurrently herewith,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Defendant.

       IT IS SO ORDERED.

                                                ____________________________________
                                                STEPHAN M. VIDMAR
                                                United States Magistrate Judge
                                                Presiding by Consent
